Baker, flatts, Andre   k. rherton
httornsys at Law
lCspsr8on
        Build&
&ouston,Texas


DsarSlrs:




        we have your lett
ouropmonwithrere?6Tlo0




plant and othsr 6


                                     a?          800% to rei@r6
                                     plnionnlewlpupcmthe qaes-
                                     proposedsgraarsazYiolate+s
                                     0r the Stat6 0r Tntas,or
                                    sion of Tew isstmdwider the




          *This tJgmm&mt
                      shall h6 subfeetto all Yslid
     xmlea and regulation6ef the     Railroad  Ce~saioa
     ol Texas or 0thbT regulatory    body hay*    jurisdio-
    t&on; and Sellerswill epeFatsth4.rwells and pro-
    duoethe gas thekefraain atmordauoewith all sooh
    orders,tu3336 and rt?@tlatioins,
                                   rrndB%yer will apar-
    ate its pdaat,lines evrd~qtipnent,  inawor&anrre
    with all autrhorders, m&lee and ~e@.etiens."
jjaker,
      aotts,   AndrarpBcwhartoa,Pa&e e


          CoaotruSngthe agreemat a8 a whole, partloular
in Yiew of .Lrt101e
                  X-VIIIquotedabow, it la our oplnlon%a
the proposeda&reFnt does not violateany of the oon~am-~
                                  or any ordersof the I&$&
tion statute6of the State of Telbutu
road CotiSSlon of 'fezsoissuedunder the authorityof SU&
rtatutesand that the proposedagroamnt io authorized under
the ~oVl8ions of 8eotlon81 of Irrtiole6008 of the Retired
Civilstatutes.




                                                       COMMIITEE